
	

115 SRES 209 ATS: Commemorating the 40th Anniversary of the Silicon Valley Leadership Group, the preeminent public policy trade association in Silicon Valley.
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 209
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Mrs. Feinstein (for herself and Ms. Harris) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		August 3, 2017Committee discharged; considered and agreed toRESOLUTION
		Commemorating the 40th Anniversary of the Silicon Valley Leadership Group, the preeminent public
			 policy trade association in Silicon Valley.
	
	
 Whereas the Silicon Valley Leadership Group (referred to in this preamble as the Leadership Group), founded by David Packard in 1978, advocates on behalf of Silicon Valley employers in the interest of improving the economic health of and quality of life in Silicon Valley;
 Whereas the Leadership Group represents nearly 400 member companies that constitute 1 in 3 private sector jobs in Silicon Valley;
 Whereas the Leadership Group was integral in establishing a permanent regional office of the United States Patent and Trademark Office in Silicon Valley, facilitating creativity, innovation, and efficiency for local companies and creating new economic and employment opportunities;
 Whereas the Leadership Group was a crucial partner in promoting the restoration of the San Francisco Bay and restoring wildlife habitat by reducing toxins and pollutants, improving water quality, and protecting communities from floods;
 Whereas the Leadership Group has been vital in the development of transportation improvements, including helping secure funding for the electrification of Caltrain, which will replace diesel trains with high-performance electric trains, nearly doubling ridership, reducing travel times, cutting emissions, and creating 9,600 additional employment opportunities across the United States; and
 Whereas the Leadership Group has supported and contributed to organizations such as Second Harvest Food Bank, Housing Trust Silicon Valley, Healthier Kids Foundation Santa Clara County, Christmas in the Park in San Jose, and many other organizations that help improve the quality of life in the Silicon Valley region: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the significant contributions of the Silicon Valley Leadership Group and the members of the Silicon Valley Leadership Group to the economic health of and quality of life in Silicon Valley; and
 (2)commemorates the 40th anniversary of the Silicon Valley Leadership Group.  